Title: From Alexander Hamilton to Jeremiah Olney, 8 December 1791
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury DepartmentDecember 8 1791
Sir

The monies which shall be deposited by you in the Bank of Providence, pursuant to my direction, will upon your forwarding to the Treasury a duplicate receipt of such deposits, be considered as payments made to the United States, and for which you will receive credit by regular warrants which will issue to cover such payments.
I am Sir  Your Obedt. Servant

Alex Hamilton
Jere. Olney Esq.Collr. Providence

